Supreme Court of Florida
                                  ____________

                                 No. SC15-1655
                                 ____________

     PLANNED PARENTHOOD OF GREATER ORLANDO, INC., etc.,
                        Petitioner,

                                        vs.

                           MMB PROPERTIES, etc.,
                                Respondent.

                               [February 23, 2017]

PARIENTE, J.

      The conflict issue presented in this case involves the standard for modifying

or dissolving a temporary injunction. The Fifth District Court of Appeal

“acknowledge[d] conflict with the Third and Fourth District[s]” as to whether a

party moving to modify or dissolve a temporary injunction must establish

“changed circumstances.” Planned Parenthood of Greater Orlando v. MMB

Properties, 171 So. 3d 125, 128 & n.3 (Fla. 5th DCA 2015).1 We conclude that

requiring a party to meet the burden of proving changed circumstances even when




      1. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
a party shows clear misapprehension of the facts or clear legal error is

incompatible with the equity principles underlying injunctive relief and hold that a

trial court abuses its discretion in not modifying or dissolving a temporary

injunction in such an instance, regardless of whether the movant shows changed

circumstances.

      After resolving the conflict issue, we also review the temporary injunction

entered by the trial court in this case and conclude that the order enjoining Planned

Parenthood of Greater Orlando (“Planned Parenthood”) from performing certain

activities was not based on competent, substantial evidence. Accordingly, we

quash the Fifth District’s decision below to the extent it affirmed the trial court’s

temporary injunction. See Planned Parenthood of Greater Orlando, 171 So. 3d at

130-31.

                          FACTS AND BACKGROUND

      Oak Commons is a medical complex consisting of approximately eleven

acres located near the Osceola Regional Medical Center. In 1986, the developer of

Oak Commons executed a Declaration of Restrictions (“the Declaration”) that was

duly recorded and expressly ran with the land. The Declaration covenanted the

following:

      The property described herein shall not be used for the following
      activities without the prior written permission of [the developer],
      which shall be granted only in its sole and unfettered discretion,
      unless ancillary and incidental to a physician’s practice of medicine:

                                         -2-
      1. An Outpatient Surgical Center
      2. An emergency medical center.
      3. A Diagnostic Imaging Center which includes the following
      radiographic testing: Fluroscopy [sic], Plane Film Radiography,
      Computerized Tomography (CT), Ultrasound, Radiation Therapy,
      Mamography [sic] and Breast Diagnostics, Nuclear Medicine Testing
      and Magnetic Resonance Imaging (MRI).

Planned Parenthood purchased the property located at 610 Oak Commons

Boulevard (“Kissimmee Health Center”) in December 2013. Respondent, MMB

Properties, is a general partnership that has operated a cardiology practice in Oak

Commons since 1996. In June 2014, approximately one month before Planned

Parenthood opened the Kissimmee Health Center, MMB Properties filed a single-

count complaint alleging that Planned Parenthood’s use of the property violated the

Declaration. The complaint sought a permanent injunction preventing Planned

Parenthood from performing outpatient surgical procedures, which MMB

Properties alleged included abortions, and from providing emergency medical

services, which allegedly included the provision of the “Morning After Pill.” The

complaint was supported by an affidavit of Dr. John Massey, a cardiologist and

one of the general partners of MMB Properties, as well as a zoning verification

letter that Planned Parenthood sent to the City of Kissimmee inquiring whether it

could operate an “Out Patient Surgical Center” at the Kissimmee Health Center

and an application Planned Parenthood submitted to the Florida Agency for Health

Care Administration to operate an abortion clinic.

                                        -3-
      Soon after MMB Properties filed the complaint, MMB Properties moved to

temporarily enjoin Planned Parenthood from “performing abortions, providing

outpatient surgical services, or providing emergency medical services, including

emergency contraception (including administering the ‘Morning After Pill’), until

this lawsuit is fully resolved on the merits.”2 Planned Parenthood filed its answer,

affirmative defenses, and a memoranda of law in opposition to the complaint and

MMB Properties’ temporary injunction motion, along with an affidavit of its then-

CEO, Jenna Tosh. Two business days after Planned Parenthood opened the

Kissimmee Health Center to the public, the trial court held a hearing on MMB

Properties’ motion for a temporary injunction. At the hearing, Ms. Tosh and

Martha Haynie, a board member and the treasurer of Planned Parenthood, testified

on Planned Parenthood’s behalf. Dr. Massey and Dr. Jose Fernandez, a family

physician who actively opposes abortions, testified on behalf of MMB Properties.

      Ms. Tosh testified that Planned Parenthood was a nonprofit organization that

intended to perform surgical abortions at its then recently opened Kissimmee

Health Center. Ms. Tosh further testified that abortions represent less than one




      2. The temporary injunction motion was also supported by an affidavit of
Dr. Massey, who averred that the performance of abortions at the Kissimmee
Health Center was “obnoxious and out of harmony with the rest of the offices in
Oak Commons Medical Park.” However, the trial court did not grant the
temporary injunction on this basis.


                                        -4-
percent of the total number of services Planned Parenthood provides and do not

constitute a significant portion of the services Planned Parenthood intended to

provide at the Kissimmee Health Center. Rather, Ms. Tosh testified that Planned

Parenthood provides all FDA-approved methods of contraception, breast and

cervical cancer screenings, and a “whole scope of primary preventative care for

women.” Ms. Tosh further testified that all of its services, including surgical

abortions, could be performed in its building without having a surgical suite.

      Testimony during the hearing also adduced that Planned Parenthood

employed a salaried medical director, Dr. Merri Morris, a board-certified

obstetrician and gynecologist (“OBGYN”), as well as four other licensed

physicians who were independent contractors. Ms. Tosh testified that Dr. Morris

would soon begin working exclusively for the Kissimmee Health Center. Ms.

Tosh also testified that while surgical abortions were routinely referred to as

surgery, she did “not agree that surgical abortions entails what is usually thought of

as surgery.” Additionally, Ms. Tosh testified that Planned Parenthood was

independent of the national organization, Planned Parenthood Federation of

America.

      Ms. Haynie testified that, as treasurer of Planned Parenthood, she was

familiar with the costs that the organization incurred in establishing the Kissimmee

Health Center. Specifically, Ms. Haynie testified that if Planned Parenthood were


                                         -5-
required to move its operations from the Kissimmee Health Center to another

location, that process would take approximately eighteen months and cost Planned

Parenthood slightly over $700,000 in lost revenue.

      Dr. Massey testified that abortion is a surgical procedure and that the

Declaration’s restrictive covenants applied equally to his practice as it did to

Planned Parenthood’s. For instance, Dr. Massey testified that his practice could

not conduct cardiac catheterizations because they are considered a surgical

procedure. Dr. Fernandez testified that surgical abortions are surgical procedures

because they involve “instrumentation, a woman usually under some form of

anesthesia, and the extraction of bodily fluid and tissues.” Approximately one

week after the hearing, the trial court granted MMB Properties’ motion for a

temporary injunction, finding that MMB Properties had a substantial likelihood of

showing that performing surgical abortions would violate the Declaration and that

such procedures are not incidental to a physician’s practice of medicine.

Additionally, the trial court enjoined Planned Parenthood from providing

sonographic or other diagnostic imaging services such as ultrasounds.

        Post-Temporary Injunction Motion and Supporting Affidavits

      Five days later, Planned Parenthood filed a “Motion to Reconsider, Dissolve,

or Modify Order Granting Motion for Temporary Injunction” in the trial court

(“motion to modify or dissolve”). The motion alleged that the temporary


                                         -6-
injunction was “based on an erroneous reading of the Declaration, and includes

several additional errors of law and fact.” The motion specifically requested

modification of the temporary injunction order “to provide sonograms or other

diagnostic imaging services as Plaintiff MMB [Properties] never sought any relief

precluding rendition of those services, either in its Complaint or in Plaintiff’s

Motion for Temporary Injunction.” The motion did not acknowledge any change

in the underlying facts or law from when the temporary injunction was entered, but

argued that the trial court misapprehended the facts as presented to the court during

the evidentiary hearing. The motion also sought clarification of what procedures

were enjoined by the temporary injunction in addition to prohibiting performing

surgical abortions and sonographic or other diagnostic imaging services.

      In support of its motion, Planned Parenthood submitted a supplemental

affidavit of Ms. Tosh and affidavits of three additional individuals involved with

the planning and construction of the Kissimmee Health Center.3 In response,

MMB Properties argued that the motion simply “rehashe[d] testimony already

considered” and failed to show a change in facts or circumstances. The trial court



       3. The following individuals submitted affidavits: Thomas R. Harbert, the
attorney whose firm represented Planned Parenthood in connection with its
acquisition of the Kissimmee Health Center; Matthew Harkins, a licensed general
contractor who oversaw the planning and renovation of the Kissimmee Health
Center; and Dr. Merri Morris, who has been the medical director of Planned
Parenthood since September 2012.


                                         -7-
summarily denied Planned Parenthood’s motion to modify or dissolve the

temporary injunction without explanation and without holding a hearing.

                      The Fifth District Stay Panel Opinion

      Planned Parenthood appealed the temporary injunction and the denial of its

motion to modify or dissolve the temporary injunction to the Fifth District.

Planned Parenthood also filed an emergency motion seeking to stay the temporary

injunction pending the Fifth District’s opinion on the appeal. The Fifth District

stay panel,4 in considering the evidence before the trial court at the time of the

temporary injunction order as well as the supplemental affidavits, concluded that

“the trial court erred as a matter of law when it enjoined Planned Parenthood from

providing sonographic and other diagnostic imaging services because MMB never

requested this relief in its pleadings or in its motion for temporary injunction.”

Planned Parenthood of Greater Orlando. v. MMB Properties, 148 So. 3d 810, 812

(Fla. 5th DCA 2014). The stay panel also concluded:

              Planned Parenthood is likely to succeed on the merits regarding
      the portion of the injunction that prevents it from providing surgical
      procedures. The Declaration of Rights allows surgery to occur in the
      Oak Commons Medical Center so long as it is “ancillary and
      incidental to a physician’s practice of medicine.” The trial court
      found that Planned Parenthood is not a “physician’s practice” because
      it is a § 501(c)(3) tax-exempt nonprofit organization. Simply because
      an organization chooses to obtain nonprofit status does not mean that
      it is not a physician’s practice. The trial court’s other findings with

      4. The stay panel consisted of Judges Evander, Cohen, and Lambert.


                                         -8-
      respect to this issue are similarly unsupported by the record. When
      examining the record as a whole, including the affidavits Planned
      Parenthood filed in support of its motion for rehearing, there is a
      likelihood that Planned Parenthood will prevail on appeal, either
      because it is not an Outpatient Surgical Center or, even if it is, the
      surgeries it performs are ancillary to a “physician’s practice.”

Id. Lastly, the stay panel noted that “Planned Parenthood has sufficiently proved

that it will suffer harm absent a stay.” Id.

                     The Fifth District Merits Panel Opinion

      On appeal, a different panel of the Fifth District reversed the stay panel,

holding that the stay panel should not have considered the affidavits filed in

connection with the motion to modify or dissolve the temporary injunction.5

Planned Parenthood, 171 So. 3d at 128. The Fifth District, addressing the trial

court’s denial of Planned Parenthood’s motion to modify or dissolve the temporary

injunction, stated that Planned Parenthood “needed to establish changed

circumstances which it did not do,” and acknowledged conflict with the Third and

Fourth District Courts of Appeal. Id. at 128 & n.3 (citation omitted).

      Addressing the merits of the temporary injunction order, the Fifth District

construed the Declaration de novo and concluded that the restrictive covenant at

issue “prohibits the property from being used as an outpatient surgical center, the




      5. The merits panel consisted of Judges Lawson, Palmer, and Evander.
Judge Evander concurred in part and dissented part.


                                          -9-
common and ordinary meaning of which is a facility or place for, or for the

purpose of, performing outpatient surgical procedures.” Id. at 130. Based on this

construction, the Fifth District concluded that the trial court’s factual findings were

supported by competent, substantial evidence, including its finding that Planned

Parenthood’s “performance of abortions was not ancillary or incidental” to Planned

Parenthood’s physician’s practice of medicine. Id. Accordingly, the Fifth District

affirmed in part the temporary injunction enjoining Planned Parenthood from

performing abortions at the Kissimmee Health Center. Judge Evander, who sat on

both panels, contested the conclusion, based on the limited evidence before the

temporary injunction hearing, “that MMB met its burden of showing a substantial

likelihood of success on the merits.” Id. at 133 (Evander, J., concurring in part,

dissenting in part).

        Planned Parenthood sought discretionary jurisdiction in this Court based on

the acknowledged conflict regarding the changed circumstances requirement and

moved the Fifth District to stay issuance of the mandate. After the Fifth District

denied the motion, Planned Parenthood moved this Court to review the denial. We

granted jurisdiction and stayed the proceedings below pending disposition of this

case.




                                        - 10 -
                                     ANALYSIS

   I. The Changed Circumstances Requirement when Moving to Modify or
                     Dissolve a Temporary Injunction

      As this Court acknowledged long ago, the purpose of a temporary injunction

is to preserve the status quo while final injunctive relief is sought. See Sullivan v.

Moreno, 19 Fla. 200, 215 (1882); see also Grant v. Robert Half Intern., Inc., 597
So. 2d 801, 801-02 (Fla. 3d DCA 1992) (“The purpose of a temporary injunction is

not to resolve a dispute on the merits, but rather to preserve the status quo until the

final hearing when full relief may be granted.”). A temporary injunction is

provisional by nature. Thus, once a temporary injunction order is entered and

pending a trial on the final injunctive relief sought, a party may seek to modify or

dissolve the temporary injunction pursuant to Florida Rule of Civil Procedure

1.610(d), which provides:

      A party against whom a temporary injunction has been granted may
      move to dissolve or modify it at any time. If a party moves to
      dissolve or modify, the motion shall be heard within 5 days after the
      movant applies for a hearing on the motion.

      The party moving to dissolve or modify a temporary injunction entered after

notice and a hearing bears the burden of proof. See Orlando Orange Groves Co. v.

Hale, 144 So. 674, 676 (Fla. 1932). The Florida Rules of Civil Procedure,

however, do not specify that the party carrying the burden must demonstrate

“changed circumstances” or “changed conditions” when moving to dissolve or


                                         - 11 -
modify a temporary injunction pursuant to rule 1.610(d). Despite the absence of

such a requirement in the Florida Rules of Civil Procedure, the First, Second,

Third, and Fifth District Courts of Appeal all require such a threshold showing.

See Brock v. Brock, 667 So. 2d 310, 311-12 (Fla. 1st DCA 1995); Hunter v.

Dennies Contracting Co., 693 So. 2d 615, 616 (Fla. 2d DCA 1997); Fong v.

Courvoisier Courts Condo. Ass’n, Inc., 81 So. 3d 562, 563 (Fla. 3d DCA 2012);

Highway 46 Holdings, LLC v. Myers, 114 So. 3d 215, 221 (Fla. 5th DCA 2012).

      The Fourth District, however, has rejected this rigid application of the

changed circumstances rule. See Minty v. Meister Fin. Grp., Inc., 132 So. 3d 373,

376 (Fla. 4th DCA 2014); Precision Tune Auto Care, Inc. v. Radcliff, 731 So. 2d
744, 745 (Fla. 4th DCA 1999). As the Fourth District explained in Precision Tune

Auto Care, Inc.:

             We do not agree . . . that a trial court cannot grant a motion to
      dissolve a temporary injunction where the arguments or evidence in
      support of the motion to dissolve could have been raised at the hearing
      on the temporary injunction. Such a bright line rule would, in our
      opinion, be inconsistent with two well-established principles. First,
      the “granting and continuing of injunctions rests in the sound
      discretion of the Court, dependent upon surrounding
      circumstances.” Davis v. Wilson, 190 So. 716, 718 (Fla. 1939) and
      cases cited. Second, a trial court has the inherent authority to
      reconsider a non-final order and modify or retract it. Hunter v.
      Dennies Contracting Co., 693 So. 2d 615 (Fla. 2d DCA 1997). See
      also N. Shore Hosp., Inc. v. Barber, 143 So. 2d 849 (Fla. 1962).
             We conclude that a trial court’s decision as to whether to
      reconsider, on a motion to dissolve, a temporary injunction entered
      after notice and a hearing, is discretionary, regardless of whether the
      arguments or evidence could have been brought to the attention of the

                                       - 12 -
      court at the hearing on the injunction. Although the opinion in Hunter
      observed that it was incumbent on the party moving to dissolve the
      temporary injunction to demonstrate a change of circumstance, the
      court also recognized that the trial court’s decision not to reconsider
      was discretionary.
731 So. 2d at 745-46 (footnote omitted). Thus, as the Fourth District recognized,

establishing changed circumstances as a threshold requirement before a trial court

may modify or dissolve a temporary injunction is at odds with this Court’s

longstanding maxim that “[w]ide judicial discretion rests in the court in the

granting, denying, dissolving, or modifying injunctions.” Shaw v. Palmer, 44 So.
953, 954 (Fla. 1907).

      A temporary injunction is an equitable remedy. As we have explained, “a

court of equity is a court of conscience; it ‘should not be shackled by rigid rules of

procedure and thereby preclude justice being administered according to good

conscience.’ ” Wicker v. Bd. of Pub. Instr. of Dade Cty., 106 So. 2d 550, 558 (Fla.

1958) (quoting Degge v. First State Bank of Eustis, 199 So. 564, 565 (Fla. 1941)).

Also “[i]nherent in equity jurisprudence is the doctrine that equity will always

move to prevent an injustice engendered by fraud, accident or mistake.” Hedges v.

Lysek, 84 So. 2d 28, 31 (Fla. 1955). Because “[a] motion to dissolve an injunction

involves the sufficiency of the equities of the complaint to justify the injunction in

the first instance . . . if it appears that the injunction should not have been granted,

it should be dissolved.” Coastal Unilube, Inc. v. Smith, 598 So. 2d 200, 201 (Fla.


                                         - 13 -
4th DCA 1992). Thus, requiring a threshold showing of changed circumstances

when moving to modify or dissolve a temporary injunction is incompatible with

equity principles when a party shows clear misapprehension of the facts or clear

legal error on the part of the trial court in entering the temporary injunction.

      In this case, the temporary injunction order granted relief that was never

sought or tried, was vague in its description of the activity enjoined, Planned

Parenthood, 171 So. 3d at 127, and, as Planned Parenthood’s motion to modify or

dissolve alleged, was based on erroneous factual findings. In short, the temporary

injunction in this case frustrated the status quo, rather than preserved it, and denial

of the motion to modify or dissolve the temporary injunction necessarily thwarted

the preservation of the status quo. Accordingly, we hold, just as a trial court’s

denial of a motion to modify or dissolve a temporary injunction when changed

circumstances is shown is an abuse of discretion, denial of a motion to modify or

dissolve is also an abuse of discretion where a party can demonstrate clear legal

error or misapprehension of facts on the part of the trial court. Therefore, we reject

the bright line changed circumstances rule for modifying or dissolving a temporary

injunction as articulated by the First, Second, Third, and Fifth Districts.

                      II. The Temporary Injunction Order

      Planned Parenthood next requests this Court’s review of the Fifth District’s

decision affirming in part the trial court’s temporary injunction order in this case.


                                         - 14 -
“Although this issue was not the basis of conflict jurisdiction, once the Court

grants jurisdiction, it may, in its discretion, address other issues properly raised and

argued before the Court.” State v. T.G., 800 So. 2d 204, 210 n.4 (Fla. 2001).

Mindful that the temporary injunction proceeding in this case has spanned more

than two years, and in order to bring judicial resolution of this protracted

temporary injunction proceeding, we exercise our discretion to consider whether

the Fifth District erred in affirming in part the trial court’s order temporarily

enjoining Planned Parenthood from performing abortions at its Kissimmee Health

Center, an issue that the parties have raised and extensively argued before this

Court.

         While this Court must accept a trial court’s findings of fact if supported by

competent, substantial evidence, we may nevertheless review the Fifth District’s

review of those legal conclusions de novo and review the Fifth District’s

conclusions regarding the legal sufficiency of the evidence supporting the trial

court’s factual findings. See Naegle Outdoor Advert. Co. v. City of Jacksonville,

659 So. 2d 1046, 1046-47 (Fla. 1995). Although a trial court has wide discretion

in reviewing a temporary injunction, the trial court’s factual determinations must

be supported by competent, substantial evidence. Concerned Citizens for Judicial

Fairness v. Yacucci, 162 So. 3d 68, 72 (Fla. 4th DCA 2014).




                                          - 15 -
      Our review of the temporary injunction order, however, does not take into

consideration the supplemental affidavits Planned Parenthood submitted to the trial

court in support of its motion to dissolve or modify the temporary injunction.

Rather, we consider only the evidence before the trial court at the time it entered its

temporary injunction order.

      Trial Court’s Factual Findings Supporting Temporary Injunction

      The temporary injunction at issue concerns the enforcement of the

Declaration. The Declaration states:

      The property described herein shall not be used for the following
      activities without the prior written permission of [the developer],
      which shall be granted only in its sole and unfettered discretion,
      unless ancillary and incidental to a physician’s practice of medicine:

      1. An Outpatient Surgical Center.
      2. An emergency medical center.
      3. A Diagnostic Imaging Center which includes the following
      radiographic testing: Fluroscopy [sic], Plane Film Radiography,
      Computerized Tomography (CT), Ultrasound, Radiation Therapy,
      Mamography [sic] and Breast Diagnostics, Nuclear Medicine Testing
      and Magnetic Resonance Imaging (MRI).

(Emphasis added.) None of the terms in the Declaration are defined. At the outset,

we agree with the Fifth District’s interpretation of the Declaration as “prohibit[ing]

the property from being used as an outpatient surgical center,” which “is a facility

or place for, or for the purpose of, performing outpatient surgical procedures.”

Planned Parenthood, 171 So. 3d at 130. Therefore, we are left to determine

whether Planned Parenthood may perform surgical abortions under the

                                        - 16 -
Declaration’s exception, which provides that outpatient surgical procedures may be

performed so long as they are “ancillary and incidental to a physician’s practice of

medicine.”

      The trial court concluded that Planned Parenthood “is not a ‘physician’s

practice’ as that term is defined in the Declaration[],” and, therefore, the

Declaration’s exception for uses that are “ancillary and incidental to a physician’s

practice of medicine,” did not apply. This conclusion was based on the trial

court’s findings that Planned Parenthood is a 501(c)(3) tax-exempt nonprofit

organization and “many of [Planned Parenthood’s] services fall well beyond the

traditional ambit of a ‘physician’s practice of medicine,’ ” because Planned

Parenthood “is heavily involved with various educational, advocacy, and

community outreach activities in furtherance of its mission as a nonprofit

corporation.”

      Planned Parenthood correctly notes, however, that the Declaration does not

define “physician’s practice.” Further, the record does not reveal any testimony or

other evidence that could support the trial court’s finding that Planned Parenthood

“is heavily involved with various educational, advocacy, and community outreach

activities in furtherance of its mission as a nonprofit corporation.” In fact, Planned

Parenthood’s CEO, Ms. Tosh, testified that Planned Parenthood was not involved

with educational, advocacy, and community outreach activities:


                                         - 17 -
       Planned Parenthood of Greater Orlando is an independent non-profit
       organization with our own staff and our own—we carry an
       independent budget. And Planned Parenthood Federation of America
       is the national arm. There are 68 Planned Parenthood affiliates in the
       United States that voluntarily affiliate with Planned Parenthood
       Federation of America. Planned Parenthood Federation is also our
       accrediting agency and provides guidance and consultation on a wide
       range of issues for affiliates.

       The trial court also concluded that Planned Parenthood could not be a

“physician’s practice” because Planned Parenthood “just recently hired a physician

as a medical director. The medical director currently works one day a week in

Jacksonville for another affiliate of Planned Parenthood Federation of America and

spends some time each week at [Planned Parenthood’s] other two Orlando-area

locations.” However, Ms. Tosh testified at the initial temporary injunction hearing

that Planned Parenthood employed a medical doctor, who Planned Parenthood had

“access to . . . at all times.”

       Accordingly, the trial court’s finding that Planned Parenthood is not a

“physician’s practice” is unsupported by competent, substantial evidence. The trial

court concluded, however, that even if Planned Parenthood could be considered a

“physician’s practice,” its “intended violative uses are neither ‘ancillary’ nor

‘incidental’ sufficient to bring them within the exception,” because Planned

Parenthood’s witnesses, Ms. Tosh and Ms. Haynie, testified that abortions were a

“substantial” and “central” Planned Parenthood service.




                                        - 18 -
        The trial court acknowledged that Ms. Tosh asserted in her affidavit that

“surgical abortions are expected to comprise less than 1% of [Planned

Parenthood’s] services,” but found “this asserted statistic is offered out of context

in light of the totality of the evidence.” This finding is also unsupported by

competent, substantial evidence. There was no evidence before the trial court prior

to its entry of the temporary injunction regarding the number of surgical abortions

likely to be performed, except for Ms. Tosh’s statement that the number of surgical

abortions performed would likely constitute approximately one percent of Planned

Parenthood’s activities and “would also likely constitute a very small percentage of

the total services provided at the Kissimmee Health Center.” Indeed, cross-

examination of Ms. Tosh during the temporary injunction hearing reveals the

same:

        Q. Where—at the very bottom, you—you affirm under oath that
        abortions represent less than 1 percent of the total number of services
        that Planned Parenthood provides; is that right?

        A. That’s correct.

        Q. So is it fair to say, given that it is such a nominal percentage of
        total services, that if the Court were to say, “Maintain the status quo.
        Don’t start doing abortions until the Court has the chance to have a
        full hearing on this matter,” that Planned Parenthood would not be—
        its practice, its operation would not be harmed or disrupted? That’s
        true, isn’t it?

        A. No, it’s not true.




                                          - 19 -
      Q. So 1 percent constitutes a significant portion of what Planned
      Parenthood plans to do? No pun intended.

      A. We believe in providing reproductive healthcare to our patients.
      And so any interference in our ability to comprehensively care for our
      patients would be a substantial burden on our practice.

      Further, Ms. Haynie’s testimony during the temporary injunction hearing

cannot also be construed to support the trial court’s factual finding that performing

surgical abortions is “central” to Planned Parenthood’s physician’s practice, but

rather central to Planned Parenthood’s revenue because revenue from other

medical services could be attributable to the performance of surgical abortions:

      Q. Ms. Haynie, breaking out the abortions is a—is a false premise, is
      that correct, because the abortions are central to the rest of the practice
      that you perform—or that Planned Parenthood of Greater Orlando
      performs in its facility?

      A. That’s correct.

      Q. In other words, patients that come in for abortions lots of times
      come back in for lots of other female gynecological services; is that
      correct?

      A. Yes.

      Q. And if you don’t perform abortions, then those patients never
      come in?

      A. That’s correct.

      Q. And likewise with patients that you’re providing gynecological
      services for, if you don’t provide abortion services and they have need
      for abortion services, they’re more likely to go someplace else, and
      that revenue would be lost, correct?


                                        - 20 -
      A. That’s correct.

      Q. So is that the reason that you find it difficult to break out revenues
      for abortion services specifically?

      A. I don’t think that would be a relevant number.

      Neither Ms. Haynie’s nor Ms. Tosh’s testimony, then, support the trial

court’s finding that abortions are not ancillary and incidental to Planned

Parenthood’s physician’s practice of medicine. At best, the testimony relates only

to how the performance of surgical abortions affects Planned Parenthood’s

revenue, not whether the actual performance of surgical abortions was central or an

otherwise substantial component of its physician’s practice. Accordingly, the trial

court’s conclusion that abortions would be “substantial” and “central” to Planned

Parenthood’s physician practice is simply not supported by competent, substantial

evidence in the record.

      Regardless of the testimonial supplemental affidavits, we conclude that the

trial court erred in granting the temporary injunction because the trial court’s

conclusions supporting its entry of a temporary injunction order were not based on

competent, substantial evidence. Indeed, the trial court’s temporary injunction

order at times completely misstated facts adduced during the temporary injunction

hearing and, at other times, based factual and legal conclusions on facts not

appearing in the record at all, including: Planned Parenthood engaged in advocacy

and outreach activities, when testimony adduced at trial indicated that it was

                                        - 21 -
actually the national organization, Planned Parenthood Federation of America, that

engaged in these activities; Planned Parenthood recently hired a medical director

when it in fact already employed a medical doctor; and that performing abortions

would be substantial and central to Planned Parenthood’s physician practice when

testimony adduced at trial confirmed that the performance of abortions would

represent less than one percent of the total number of services Planned Parenthood

provides. In addition, as the Fifth District correctly noted, the trial court granted

relief that was not requested by “temporarily enjoining Planned Parenthood from

performing sonograms.” Planned Parenthood, 171 So. 3d at 127.

      Because there is a lack of competent, substantial evidence to support the trial

court’s factual findings and resulting conclusion that MMB Properties was likely to

succeed on the merits in the final injunction proceeding, the Fifth District erred in

affirming the trial court’s conclusion as to this temporary injunction prong.

Because the party seeking a temporary injunction must establish that the party has

demonstrated a substantial likelihood of success on the merits, and because this

prong was not established, this error alone requires that the temporary injunction

order be vacated. See Provident Mgmt. Corp. v. City of Treasure Island, 796 So.
2d 481, 485 n.9 (Fla. 2001) (noting the conjunctive elements of a temporary

injunction).




                                         - 22 -
                                    CONCLUSION

      Accordingly, we quash in part the Fifth District’s decision below that

affirmed the trial court’s order temporarily enjoining Planned Parenthood from

performing abortions at the Kissimmee Health Center and its conclusion that

Planned Parenthood “needed to establish changed circumstances” in its motion to

modify or dissolve the temporary injunction. Planned Parenthood, 171 So. 3d at

128. Because the stay of the temporary injunction has been in effect since the Fifth

District issued the stay at the outset of the litigation, the parties will have

substantial additional evidence regarding Planned Parenthood’s activities and

whether they, in fact, violate the Declaration. We remand this case to the Fifth

District with instructions that it be further remanded to the trial court to conduct

permanent injunction proceedings.

      It is so ordered.

LABARGA, C.J., and LEWIS, and QUINCE, JJ., concur.
CANADY, J., dissents with an opinion, in which POLSTON, J., concurs.
LAWSON, J., recused.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

CANADY, J., dissenting.

      “[T]he acknowledged conflict,” majority op. at 10, on which the majority

bases the exercise of express-and-direct-conflict jurisdiction concerns a question—

whether the dissolution or modification of a temporary injunction requires a

                                          - 23 -
showing of changed circumstances—that was not presented to the Fifth District for

decision and which the district court therefore necessarily did not decide. The

district court’s opinion makes this unmistakably clear: “In its initial brief, Planned

Parenthood does not challenge the denial of its motion to dissolve or modify the

injunction, much less argue that it established changed circumstances.” Planned

Parenthood of Greater Orlando v. MMB Properties, 171 So. 3d 125, 128 (Fla. 5th

DCA 2015). The opinion repeats the point: “None of Planned Parenthood’s

appellate arguments . . . relate to” the order that “denied the motion to dissolve or

modify the injunction.” Id. at 127 n.1.

      The court makes a passing reference to the existing conflict of the Fifth

District’s case law with other districts concerning whether changed circumstances

must be shown to justify modifying or dissolving a temporary injunction. Id. at

128 & n.3. But that passing reference to a conflict on an issue that was neither

presented for review nor decided by the district court is not a proper basis for the

exercise of conflict jurisdiction. What the district court said on this issue had no

bearing on the resolution of the case and thus does not constitute a holding. Such

dicta cannot properly serve as the basis for concluding that the decision is in

express and direct conflict with another decision.

      I therefore dissent. The case should be discharged.

POLSTON, J., concurs.


                                          - 24 -
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fifth District - Case No. 5D14-2920

      (Osceola County)

Donald Edward Christopher and Kyle A. Diamantas of Baker, Donelson, Bearman,
Caldwell & Berkowitz, PC, Orlando, Florida,

      for Petitioner

Jamie Billotte Moses of Holland & Knight LLP, Orlando, Florida; Derek James
Angell and Dennis Richard O’Connor of O’Connor & O’Connor, LLC, Winter
Park, Florida; and Maureen Ann Arago and Keith Patrick Arago of Arago Law
Firm, Kissimmee, Florida,

      for Respondent

Helene T. Krasnoff of Planned Parenthood Federation of America, Washington,
District of Columbia, and Maithreyi Ratakonda of Planned Parenthood Federation
of America, New York, New York,

      for Amicus Planned Parenthood Federation of America




                                      - 25 -